Hex, C. J.
1. On tlie trial of a female for the offense of adultery and fornication, evidence that she lived in the same house with the unmarried man with whom she is charged with having committed the act is adinissible, although it may tend to prove that they lived together in a state of adultery and fornication, which, under the code, is a different offense. Penal Code, §381.
2. It is not an invasion of the exclusive province of the jury, to determine all questions of disputed facts, for the judge to charge them that the criminal act alleged against the defendant may be shown by circumstantial evidence, and that if certain specified incriminatory circumstances are proved, the jury would be authorized to infer guilt. In the case sub ^u^ice the court instructed the jury that if they believed it to be true, under the evidence, that the defendant and the man with whom she is charged with having committed the act of adultery and fornication “were in bed together, that would be a circumstance that would authorize them- to convict.”
3. No error of law appears, and the evidence supports the verdict.

Judgment affirmed.